Citation Nr: 1547171	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  04-44 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for peripheral neuropathy, also claimed as motor axonal neuropathy, to include as secondary to service-connected tension headaches, and as due to in-service chemical, heavy metal, and ionizing radiation exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from February 1977 to February 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

This matter was previously before the Board in May 2007, July 2008, and December 2009.  Unfortunately, the requested development has not been completed and another remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that the development requested in the prior remands was not completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the development specified in the Board's prior remand must be conducted prior to adjudication.

In its May 2007 remand, the Board directed that if additional records were associated with the record, a VA opinion should be obtained to determine whether the Veteran's peripheral neuropathy was etiologically related to: 1) exposure to chemicals during active service, to include trichloroethane or the chemical referenced in the June 1979 service treatment record (STR); 2) exposure to heavy metal during active service; and 3) exposure to ionizing radiation during active service.  While the Veteran was provided a VA examination in October 2008 and an addendum opinion was obtained in May 2009 neither the examination report nor the addendum opinion provide any of the requested etiological opinions.  Accordingly, those opinions are inadequate and do not substantially comply with the June 2007 Board directive.

Additionally, the May 2007 remand unsuccessfully requested that the Veteran authorize VA to obtain records from Duke University Hospital, Boston Women's Hospital, Walter Reed Army Hospital, and unnamed hospitals in Virginia where the veteran received treatment for peripheral neuropathy.  However, VA has not attempted to procure releases for complete treatment records from Brigham and Women's hospital, St. Elizabeth Hospital, Dr. Kurland, and Dr. Ralph Bevivino.  On remand, reasonable efforts should be made to obtain all outstanding treatment records.

In its December 2009 remand, the Board directed that it should be determined whether heavy metal testing, as recommended by the author of the May 2009 addendum opinion, was feasible at a VA facility and if so, it should be conducted or if not feasible, the AOJ should contact the Environmental Protection Agency (EPA) or Pacific Bio Lab, or other agencies or companies to determine where such testing might take place.  Email correspondences dated in June 2011 indicate that the Director of the VA Boston Healthcare System Consolidated Laboratories determined that heavy metal testing was not feasible unless a specific heavy metal to test for was identified.  Subsequently, the AOJ requested assistance from the EPA and the National Center for Environmental Assessment (NCEA).  However, a negative response was not received from the EPA and the only letter sent to the NCEA was returned as undeliverable.  Accordingly, there has not been substantial compliance with the Board's directive to request information from the EPA or another appropriate agency regarding the feasibility of heavy metal testing.

The Board also finds that other development is warranted.  The Veteran has asserted that his peripheral neuropathy may be secondary to his service-connected tension headaches.  While the October 2004 examiner opined that the Veteran's neuropathy was not a result of trauma or a result of his service-connected headaches, the Board finds that opinion is inadequate for adjudicating the claim.  Specifically, the Court has held that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b) (2015).  See  El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Moreover, the examiner provided no rationale to support either of his findings.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that an opinion is considered probative if it is definitive and supported by detailed rationale).

In the August 2015 Appellate Brief, the Veteran's representative asserted that pursuant to 38 C.F.R. § 3.311 (2015) further development was needed to determine whether a dose assessment was conducted during the Veteran's service and to obtain a dose estimate of the USS South Carolina.  Peripheral neuropathy is not a radiogenic disease pursuant to 38 C.F.R. § 3.311(b)(2) (2015).  However, the Veteran submitted an excerpt from the Merck Manual indicating that exposure to radiation may cause neuropathy.  The Board finds that the treatise evidence is sufficient to constitute competent scientific or medical evidence that peripheral neuropathy is a radiogenic disease described by 38 C.F.R. § 3.311(b)(4) such that the provisions of 38 C.F.R. § 3.311 (2015) apply in this case.  Therefore, a dose estimate and complete development pursuant to 38 C.F.R. § 3.311 (2015) is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all VA treatment records from February 2008 to present.  All efforts to obtain these records must be documented in the claims file.

2.  Contact the Veteran and request that he submit a properly executed VA form 21-4142 for all private care providers related to his disabilities on appeal, to include Duke University Hospital, Boston Women's Hospital, Walter Reed Army Hospital, Brigham and Women's hospital, St. Elizabeth Hospital, unnamed hospitals in Virginia, Dr. Kurland, and Dr. Ralph Bevivino.  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  The AOJ must make two (2) attempts to obtain any private medical evidence identified, unless the first attempt demonstrates further efforts would be futile.

If private records are identified, but not obtained, the RO should notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained the claim may be readjudicated.

3.  Contact the EPA and NCEA to determine whether, given the Veteran's inability to identify a specific heavy metal he was exposed to, there is a facility that could conduct the heavy metal testing recommended by the May 2009 VA examiner.

If such a facility is identified, heavy metal testing should be conducted. 

4.  Conduct complete development with respect to radiogenic diseases in accordance with 38 C.F.R. § 3.3111 (2015). 

5.  Thereafter, provide the Veteran a VA examination to determine the nature and etiology of his peripheral neuropathy.  After reviewing the claims file and examining the Veteran, the examiner should opine whether: 

a.  It is at least as likely as not (i.e., 50 percent probability or higher) that the Veteran's peripheral neuropathy is a result of exposure to chemicals during active service, to include trichloroethane or the chemical described in the June 1979 STR that appears to read "hyperchlorite"?

b.  It is at least as likely as not (i.e., 50 percent probability or higher) that the Veteran's peripheral neuropathy developed as a result of exposure to heavy metal during active service? 

c.  It is at least as likely as not (i.e., 50 percent probability or higher) that the Veteran's peripheral neuropathy developed as a result of exposure to ionizing radiation during active service? 

d.  It is at least as likely as not (i.e., 50 percent probability or higher) that the Veteran's peripheral neuropathy is caused or aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected tension headaches.  

In rendering the requested opinions, the examiner should address the excerpt from the Merck Manual received September 2004 regarding the etiology of neuropathy.

Any opinions expressed must be accompanied by a complete rationale.

6.  Thereafter, readjudicate the issue on appeal.  If the claim is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




